DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  Line 3, the phrase “in the circumferential surface” should be deleted as Applicant’s plurality of suction ports (111) are not located in the circumferential surface (102) of the bearing member (51) as claimed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiser et al. US 9,315,331 (hereinafter “Gieser”).
Regarding claim 1, Gieser discloses a sheet suction device comprising: 

a plurality of suction holes (7) in a bearing region in the circumferential surface of the bearing member; 
a suction device (non-illustrated “vacuum source”) connected to the plurality of suction holes, the suction device configured to suck the sheet through the plurality of suction holes; and 
a first member (4) between the plurality of suction holes and the suction device, the first member rotatable in a second direction (clockwise direction in FIGS. 1 and 2) different from the first direction to change a suction region of the suction device connected to the plurality of suction holes, 
wherein a rotation of the first member in the second direction expands the suction region of the suction device in the bearing region of the bearing member (Col. 3, lines 39-44).
	Regarding claim 2, wherein: the bearing member is configured to rotate in the first direction to convey the sheet, and the second direction is opposite to the first direction.
	Regarding claim 3, wherein the rotation of the first member in the second direction increases a number of the plurality of suction holes connected to the suction device.
	Regarding claim 4, wherein the bearing member is bearable (capable of bearing/supporting more than one sheet, manually, which depends on the size of the 
	Regarding claim 13, wherein the bearing member is configured to rotate and convey the sheet in the first direction.
Claim 1-4, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helmstadter et al. US 6,038,976 (hereinafter “Helmstadter”).
Regarding claim 1, Helmstadter, with reference to FIG. 7, discloses a sheet suction device comprising:
a bearing member (16) configured to bear a sheet on a circumferential surface of the bearing member and rotate in a first direction (counterclockwise in FIG. 1);
a plurality of suction holes (23a, and plurality of 23) in a bearing region in the circumferential surface of the bearing member;
a suction device (33) connected to the plurality of suction holes, the suction device configured to suck the sheet through the plurality of suction holes; and
a first member (52) between the plurality of suction holes and the suction device, the first member rotatable in a second direction (capable, relative rotation of 52 to 53, which is fixed to 16, to adjust for different sheet widths) different from the first direction to change a suction region of the suction device connected to the plurality of suction holes,
wherein a rotation of the first member in the second direction expands the suction region of the suction device in the bearing region of the bearing member (capable).

	Regarding claim 3, wherein the rotation of the first member in the second direction increases a number of the plurality of suction holes connected to the suction device.
	Regarding claim 4, wherein the bearing member is bearable (capable of bearing/supporting more than one sheet) a plurality of sheets on the circumferential surface in a circumferential direction of the bearing member.
	Regarding claim 8, wherein the first member is manually rotatable (implicit, as manual adjustment is possible as mentioned col. 5, lines 6-9).
	Regarding claim 13, wherein the bearing member is configured to rotate and convey the sheet in the first direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gieser or Helmstadter in view of Dolz et al. US 2016/0368287 A1 (hereinafter “Dolz”).
Gieser or Helmstadter teaches the claimed invention including a printer comprising the sheet suction device of claim 13, but fails to explicitly teach wherein the printer includes a liquid discharge device configured to discharge a liquid onto a sheet.
Dolz teaches the known concept of using suction drums in an inkjet printer, which discharges liquid onto a sheet (refer to 4 in FIG. 4).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Gieser’s or Helmstadter’s printer with the inkjet printer of Dolz in order to achieve the predictable result of forming an image on a sheet.
Allowable Subject Matter
Claim 15 is allowed.
Claims 5-7 and 9-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653